Opinion filed October 16, 2020




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-20-00014-CR
                                     __________

                     ALLEN MARK KERNS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                            Haskell County, Texas
                          Trial Court Cause No. 6901

                      MEMORANDUM OPINION
      Appellant, Allen Mark Kerns, pleaded guilty to the offense of aggravated
sexual assault of a child. See TEX. PENAL CODE ANN. § 22.021 (West 2019).
Pursuant to the terms of a plea agreement, the trial court deferred a finding of guilt,
placed Appellant on community supervision for a term of ten years, and assessed a
fine of $2,500. The State subsequently filed a motion to adjudicate Appellant’s guilt.
The trial court held a contested hearing on the State’s amended motion to adjudicate,
found the State’s allegations to be true, and ordered a presentence investigation. The
trial court later conducted a disposition hearing, adjudicated Appellant guilty of the
charged offense, and assessed his punishment at fifty years’ confinement. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in the amended motion to adjudicate. In that
regard, we note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Further, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
                                          2
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based on our review of the record, we agree with
counsel that no arguable grounds for appeal exist.1
        Accordingly, we grant Appellant’s counsel’s motion to withdraw and affirm
the judgment of the trial court.


                                                                   PER CURIAM


October 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3